NUMBER 13-22-00594-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


  IN RE BAYSHORE ENERGY TX LLC AND ATLAS OPERATING LLC


                        On Petition for Writ of Mandamus.


                                         ORDER

    Before Chief Justice Contreras and Justices Longoria and Silva
                          Order Per Curiam

       On December 20, 2022, relators Bayshore Energy TX LLC and Atlas Operating

LLC filed a petition for writ of mandamus seeking to compel the trial court to vacate a

December 19, 2022 order expunging a lis pendens and to reinstate the lis pendens. We

request the real party in interest, VDA Solar Texas 1, LLC, or any others whose interest

would be directly affected by the relief sought, to file a response to the petition for writ of

mandamus on or before the expiration of ten days from the date of this order. See TEX.
R. APP. P. 52.2, 52.4, 52.8.

                                   PER CURIAM

Delivered and filed on the
21st day of December, 2022.




                               2